 In the Matter of GREAT LAKES SPRING DIVISION OF STANDARD STEELSPRING COMPANY, EMPLOYERandWILLIAM ROBERTSON, PETITIONERandLOCAL 457, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAkrT, AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,UNIONCase No. 13-RD-72.-Decided August 31, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herman J. De Koven,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock]..Upon the entire record in this case, the Board finds:'1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is an employee of the Employer and asserts thatthe Union is no longer the bargaining representative, as defined inSection 9 (a) of the amended Act, of the Employer's employees desig-nated in the petition.The Union is a labor organization recognized ,by the Employer asthe exclusive bargaining representative of the employees, amongothers, designated in the petition.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests decertification of a unit consisting, gener-ally, of all machine and die shop employees in the Employer's Chi-3At the hearing,the Union moved to dismiss the petition on the ground that the Peti-tioner is representing a labor organization and is not the real party in interest.ThePetitioner testified,without contradiction, 'that he is not a member of any labor organi-zation other than the Union;that he has received no financial assistance from any labororganization;and that he is acting only in his individual capacity as an employee ofthe Employer.Accordingly, as the evidence.in the record fails to support the Union'scontention,,the motion to dismiss on this ground is hereby denied.Cf.Allied Chemicaland Dye Corporation,78 NLRB 408.91 NLRB No. 14.97 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDca go, Illinois, plant, including tool and die makers, machinists,machinists' apprentices,. precision grinder, pliers maker; and tool cribattendants.The Employer and the Union oppose the severance ofthis unit from the broad production and maintenance unit currentlyrepresented by the Union.The unit requested by the Petitioner comprises the Employer's20-to-25 tool and die makers, 15 machinists, 3 machinists' apprentices,precision grinder, pliers maker, and 3 tool crib attendants.Except.for 1 tool crib attendant, all these employees are assigned to themachine and die shop, which is located in a separate, partitioned area,and operates under separate immediate supervision.There is vir-tually no interchange of employees between the machine and die shopand the other plant departments.'The principal function of the machine and die shop employees is toconstruct and repair dies, machinery, fixtures, and gauges needed toproduce the parts that are used by the Employer in its manufacture ofautomobile spring cushions.Specifically, thetool and die makersfabricate new dies, repair and maintain old ones, and perform workon experimental models leading to the development of new dies.Occasionally, they make repairs on production machinery and fix-tures.They are the most highly skilled and among the highestpaid of the Employer's hourly rated workers.3Although the Em-ployer has established no formal apprenticeship program, the recordshows that a substantial portion of the tool and die makers are quali-fied journeymen and that the others are experienced machinists whohave,received additional .training in the shop.Themachinistsassigned to the machine acid die shop make fixturesand repair plant equipment and parts.Four of these employeesspend most of their time performing machinery repair work in thevarious production departments and use the machine shop when therepairs cannot be made in the department.The remaining machin-ists and their, apprentices spend the bulk of their time in the machinea.,nd.di'e shop.The machinists are paid about 10 percent more perhour than the hourly base rate of the highest paid productionemployee..,As to the balance of employees in the requested unit, theprecisionurinder,whose rate of pay is similar to that of the machinists, main-tains the tools and parts used in the machine shop and makes repairson plant equipment, working to close tolerances.Thepliersmaker2Employees in other departments may he selected for work in the machine and die shop,provided they possess the requisite training or ability,and occasionally machine and dieshop employees are retransferred to the production departments.3Some production employees,who work on an incentive plan basis,occasionally receivegross earnings exceeding those of the machine and die shop employees. GREAT LAKES SPRING DIVISION99makes varioustypesof pliers for the assembly and finishing depart=ments, and while heis not as skilled as the tool and die makers orthemachinists,proficiencyin hiswork requiresapproximately 6months' training.With respectto thethree tool crib attendants,two work inthe toolcrib adjoining the machine and die shop,supply-ing the machine and die shop employees with the necessary fixturesand parts used in their work,and also maintaining the safety equip-ment used in theplant.The other tool crib attendant works in thetoolcrib adjacentto the assembly department,approximately 200.feet distant,furnishing tools to these department employees andmaking minor tool repairs.4The tool crib attendants and pliersmaker receive the same rate ofpay, whichis approximately 15 percentlower than the base rateof the highestpaid production employees:It is apparentfrom the foregoing,and the entire record, that themachine and die shop employees requestedby thePetitioner form anidentifiable,homogeneous group of atype whichthe Board has fre-quently determined may be severed from an existing more compre-hensive unit.5While all the employees concerned do not possess defi-nite craft skills, the group contains a sufficient craft nucleus to enablesuch employees to constitute a separate unit.'We find, accordingly,that all machine and die shop employees atthe Employer's Chicago, Illinois, plant,including tool and die makers,machinists,machinists'apprentices,precision grinder, pliers maker,and tool crib attendants,'but excluding supervisors as defined in theAct may constitute an appropriate unit for the purposes of collectivebargaining.We shall direct an election by secret ballot to be held among theemployees in this group.If the employees in this voting group donot select the Union,the Union will be decertified as to them; if on theother hand,they select the Union,they will be taken to have indicatedtheir desire to be included in the production and maintenance unitpresently represented by the Union.[Text. of Direction of Election omitted from publication in thisvolume.]4 All the tool crib attendants are grouped together by the Employer for purposes ofseniority,and enjoy substantially the same conditions of employment.Cf.Fort Pitt Manufacturing Company,85 NLRB 1513;C.Hager and Sons HingeManufacturing Company,80 NLRB 163;General Electric Company,PlasticsDivision,81 NLRB 476.6 SeeShultz Die Casting Company,85 NLRB 1019;International Harvester Company(Indianapolis Works),82 NLRB 740.1While,as already noted,one tool crib attendant is not directly assigned to the machineand die shop,we shall,in view of his close community of interest with the tool crib at-tendants in the shop and the express desire of the Petitioner,to which no specific objec-tion was raised by the Employer or the Intervenor,include him in the voting group.917572-51-vol. 91-8